Citation Nr: 1525293	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, other than gastroesophageal reflux disease (GERD), to include as secondary to service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is associated with the claims file.

Although the RO has treated the Veteran's claim as a claim for entitlement to service connection for irritable bowel syndrome (IBS), the Board has recharacterized the claim as one for entitlement to service connection for a gastrointestinal disability, other than GERD, to ensure that all of his claimed gastrointestinal symptoms are considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board acknowledges that service connection for GERD is already established; accordingly, the symptoms attributable to GERD are specifically excluded from his current claim for service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was denied in an October 2012 rating decision because there was no link between his gastrointestinal disability, diagnosed as constipation, and his active duty service or his service-connected back disability.  Thereafter, the Veteran alleged that his gastrointestinal disability was caused or aggravated by fibromyalgia.  The Veteran's claim was again denied in February 2013 because service connection for fibromyalgia had not been established.  In a November 2013 statement of the case, the RO denied entitlement to service connection for IBS because a VA examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of IBS.

Initially, the Board observes that service connection for fibromyalgia was awarded in a December 2014 rating decision.  Therefore, the Veteran's theory for entitlement to service connection for a gastrointestinal disability as secondary to service-connected fibromyalgia may be considered.  Additionally, the Veteran has submitted copies of VA treatment records which reflect diagnoses of IBS under the ROME III criteria.  Last, the Veteran has provided medical treatise evidence linking IBS with fibromyalgia.  Accordingly, the Board believes that the Veteran's claim for entitlement to service connection for a gastrointestinal disability, other than GERD, to include IBS, should be remanded for a VA examination, to include to determine whether he has a gastrointestinal disability , other than GERD, which was caused or aggravated by his service-connected fibromyalgia.  The medical treatise information should be considered in the opinion provided.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the existence and etiology of any gastrointestinal disability found, other than GERD, to include IBS.  The Veteran's claims file and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence has been considered.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the medical treatise evidence submitted by the Veteran linking IBS and fibromyalgia, the VA examiner must provide the following opinions:

*Does the Veteran have a diagnosis of a current gastrointestinal disability, excluding GERD, to include IBS?  If a diagnosis of IBS cannot be made, the examiner must explain this conclusion in light of the VA treatment records showing diagnoses of IBS.

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any diagnosed gastrointestinal disability, excluding GERD, was caused by or incurred during the Veteran's active duty service?

*Is it at least as likely as not that any gastrointestinal disability, excluding GERD, was caused or aggravated by the Veteran's service-connected fibromyalgia?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

3.  After the requested medical opinions have been obtained, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

4.  The RO must then re-adjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




